Eish, C. J.
This was a suit upon a promissory note for $200, it being one half of the purchase-price of an engine bought from the plaintiffs by the principal in the note. The defenses pleaded were breaches of express warranties relating to the engine, and total failure of consideration. The. charge fairly instructed the jury as to the respective contentions of the parties'. In view of the defenses 'set up and the instructions given the jury, it was not error for the court to fa,il to charge the jury as follows: “that if they found from the evidence that the use of the engine was not worth more than the payment defendant had made on it, and that defendant had tendered it back for the notes sued upon, then, if they believed from the evidence that the engine was not reasonably suited for the uses intended, they should find for defendant.”
The evidence authorized the verdict, and the refusal of a new trial was not error. Judgment affirmed.

All the Justices concur.

Complaint. Before Judge Hammond. Forsyth superior court. October 29, 1915. ■ .
L. E. Wisdom and W. M. J ohnson, for plaintiffs in error.
G. F. Gober-, G. L. Harris, and W. I. Heyward, contra.